Citation Nr: 0729236	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-24 170	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a right knee 
disability, degenerative joint disease.  

2. Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine 
secondary to the service-connected left knee. 

3. Entitlement to service connection for sciatica or pinched 
nerve and neuropathy of the legs and feet secondary to the 
service-connected left knee disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran  

ATTORNEY FOR THE BOARD

J. Horrigan. 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1958 to May 1961. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in May 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In August 2004, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record.  

The claim of service connection a right knee disability, 
degenerative joint disease, to include as secondary to the 
service-connected left knee disability, the claim of service 
connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine secondary to the service-
connected left knee, and the claim of service connection for 
sciatica or pinched nerve and neuropathy of the legs and feet 
secondary to the service-connected left knee disability are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1. In decision in December 1963, the Board denied service 
connection for a right knee disability.   

2. The additional evidence since the decision of the Board in 
December 1963 is new and material as it relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a right knee disability and therefore 
raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1. The decision by the Board in December 1963, denying 
service connection for right knee disability, is final. 38 
U.S.C.A. § 7104(b) (West 2002).

2. New and material evidence has been presented since the 
decision by the Board in December 1963, and claim of service 
connection for a right knee disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for a right knee 
disability, the only matter resolved in this decision, 
further discussion here of compliance with the VCAA with 
regard to the claim to reopen is not necessary. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim

The Board denied the veteran's claim of service connection 
for a right knee disability in December 1963 on the basis 
that there was no objective sign of a right knee abnormality 
or residuals of a right knee injury shown after service.  The 
decision by Board in December 1963 is final.  38 U.S.C.A. § 
7104(b).  

The evidence previously considered consisted of the service 
medical records and the reports of VA examinations in 
February 1962 and in June 1963. 


Although a Board decision is final, it may nevertheless be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

Application to Reopen

As the veteran filed his current application to reopen the 
claim in January 2004, the regulatory definition currently in 
effect applies.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented includes the veteran's 
testimony that he received treatment for his right knee in 
the mid-1960s, a statement from a private physician who had 
treated the veteran in the late 1970s and early 1980s for 
arthritis of the knees, a report of right knee surgery in 
March 1992, and impression of degenerative joint disease by 
X-ray in April 2000. 



As the claim was previously denied because there was no 
evidence of a right knee disability after service and as the 
additional evidence documents a right knee abnormality since 
service, which is presumed credible for the sole purpose of 
determining whether the case should be reopened, the evidence 
is new and material because when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, that is, evidence of 
current right knee disability, the absence of which was the 
basis for the prior denial of the claim by the Board in 
December 1963, and as the evidence raises a reasonable 
possibility of substantiating the claim, the claim is 
reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a right knee disability is reopened.  
To this extent only, the appeal is granted. 


REMAND  

Although the claim of service connection for a right knee 
disability is reopened, the Board determines that further 
evidentiary development is required on the claim as well as 
on the other claims because the record contains insufficient 
medical evidence to decide the claims of service connection 
on a secondary basis. 

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).



Under the duty to assist, the case is REMANDED for the 
following action. 

1.Schedule the veteran for a VA 
orthopedic examination by a physician, 
who did not previously examine the 
veteran in March and May 2004 and in 
January 2005, to determine whether it is 
at least as likely as not that 
degenerative joint disease of the right 
knee, degenerative disc disease and 
degenerative joint disease of the lumbar 
spine, sciatica, or neuropathy of the 
lower extremities is secondary to the 
service-connected left knee disability, 
including that which is proximately due 
to or aggravated by the service-connected 
disability. 

The claims folder must be made available 
to the examiner for review.  

The examiner is asked to comment on the 
following:

a). In light of the evidence of 
degenerative disc disease and 
degenerative joint disease of the lumbar 
spine, is sciatica a manifestation of 
either the existing degenerative disc 
disease or degenerative joint disease of 
the lumbar spine? 

b). In light of the evidence of 
degenerative disc disease and 
degenerative joint disease of the lumbar 
spine, is neuropathy of the legs and feet 
a manifestation of the existing 
degenerative disc disease or degenerative 
joint disease of the lumbar spine or is 
there some other etiology? 




In formulating the opinion, the examiner 
is asked to consider that the term 
"aggravation" means an increase in 
severity, that is, a permanent worsening 
of the nonservice-connected disability as 
contrasted to a temporary worsening of 
symptoms by the service-connected 
disability and not due to the natural 
progress of the nonservice-connected 
disability.

In considering "aggravation," the 
examiner is asked to identify the 
baseline level of severity of the 
nonservice-connected disabilities in 
order to determine the level of permanent 
increase in severity, if any. 

Also the examiner is asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of as it is to find against 
a claim.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.

2. After the above development is 
completed, adjudicate the claims.  If any 
benefit remains denied, the veteran 
should be furnished a supplemental 
statement of the case and the case should 
be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


